STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0986
VERSUS

JOE WASHINGTON SEPTEMBER 16, 2022
In Re: State of Louisiana, applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. 03-11-0290.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT DENIED. STAY GRANTED. The September 22, 2022
evidentiary hearing is stayed pending finality of the district
court’s August 17, 2022 judgment overruling the state’s
procedural objections. See La. Code Crim. P. art. 927(A) (“If
procedural objections are timely filed, no answer on the merits
of the claim may be ordered until such objections have been
considered and rulings thereon have become final.”).

MRT
WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

as

DEPUTY CLERK OF COURT
FOR THE COURT